Citation Nr: 9925391	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pityriasis rubra 
pilaris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1966 to 
October 1973.  This appeal arises from a November 1993 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied service connection for PTSD and pityriasis 
rubra pilaris.  

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in January 1997 for the purpose of obtaining 
additional factual and medical evidence, and it has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Medical evidence confirming a diagnosis of PTSD has not 
been presented.

2.  The veteran's claim for service connection for PTSD is 
not plausible.

3.  The veteran has been diagnosed as having pityriasis rubra 
pilaris.

4.  There is no competent medical evidence linking the 
veteran's pityriasis rubra pilaris with his active military 
service.

5.  The veteran's claim for service connection for pityriasis 
rubra pilaris is not plausible.

6.  The veteran alleges that his diagnosed pityriasis rubra 
pilaris is proximately due to or the result of a non-service 
connected disability.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
pityriasis rubra pilaris is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  As service connection has not been established for PTSD, 
the veteran's claim of service connection for pityriasis 
rubra pilaris as secondary to this condition is precluded by 
applicable criteria.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his 
psychiatric condition was normal.  With the exception of 
scars on his right wrist and left hand, his skin was also 
reported to be normal.  In September 1966, the veteran was 
seen for complaints of constant nausea and dizziness.  He 
said he was very nervous, but that he was unsure what was 
causing his nervousness.  He indicated that he had had 
psychiatric treatment in the past.  He was prescribed 
Meprobamate and referred to the mental health clinic.  

Later that month, the veteran's condition was found to have 
improved with Meprobamate.  He was observed to have a minor 
character disorder.  The examiner also noted that the veteran 
had been seen by the mental health clinic, and that his 
condition would be followed in the field.  Records from the 
mental health clinic are not on file.  Subsequent service 
medical records contain no reference to a psychiatric 
condition.  Further, while those records do indicate that the 
veteran received treatment for a pilonidal cyst, a Baker's 
cyst, tinea pedis, and folliculitis, there were no findings 
pertaining to complaints, treatment, or diagnosis of 
pityriasis rubra pilaris.

On a Report of Medical Examination pending discharge, the 
veteran's skin and psychiatric condition were noted to be 
normal.  He did, however, give a history of receiving 
treatment for nervousness when he was a child.  

A review of the veteran's DD Forms DD-214 (Report of Transfer 
or Discharge) covering the periods from August 1966 to April 
1968 and from April 1968 to October 1973 indicate that his 
military occupational specialty (MOS) was as a carpenter and 
a military policeman.  He was listed to have received a 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal, a Vietnam Service Medal, two (2) overseas bars, two 
(2) service stripes, a Good Conduct Medal, and Armed Forces 
Expeditionary Medal.  He was also noted to have been 
experienced with the M-14 and M-16 Rifles.  No other medals, 
commendations, devices, or awards were reported.

As part of a claim for service connection for a duodenal 
ulcer and an increased evaluation for service-connected 
arthritis of the finger, the veteran was afforded a VA 
general medical examination in September 1974.  He was noted 
to be extremely nervous with a stutter.  There was acne 
scarring on his face, chest, and back.  There were no 
findings of PTSD and/or pityriasis rubra pilaris.

In September 1993, the veteran filed a claim for service 
connection for PTSD and pityriasis rubra pilaris.  He 
asserted that his PTSD stemmed from his duties with grave 
registration.  While stationed at the 24th Evacuation 
Hospital in Long Binh, Vietnam, he stated he was required to 
handle decomposed bodies that were taken from the 
battlefield.  He said his job involved disinfecting the 
bodies, placing them in body bags, and storing the bodies in 
refrigeration units for shipment.  He indicated that he 
suffered from chronic nightmares.


The veteran submitted copies of his service personnel 
records.  Notably, those records show that he served in 
Vietnam from September 1970 through September 1971.  He 
served as a carpenter and was assigned to the 24th Evacuation 
Hospital.  There were no references to him participating in 
grave registration.  However, he was noted to have 
participated in "VN Cntroff Phase VII."

Outpatient treatment reports from a VA dermatology clinic 
dated from June 1993 to July 1993 were also associated with 
the claims folder.  Those records show that the veteran was 
seen for complaints of a skin condition of the trunk and 
extremities, and that he was diagnosed as having pityriasis 
rubra pilaris.  There were no findings pertaining to the 
etiology of said condition.

The veteran was afforded a VA psychiatric examination in 
November 1993.  The examination was conducted by two (2) VA 
psychiatrists.  The veteran complained of "thoughts about 
'Nam."  He maintained that he worked in the morgue of the 
24th Evacuation Hospital.  He said he was responsible for 
cleaning and disinfecting decomposing bodies prior to 
shipping them for further processing in Japan.  The veteran 
was unable to provide specific traumatic events other than a 
general description.  He also stated that he witnessed one 
brother shoot another brother but he could not provide the 
names of those men.  He reported being convicted of having 
had deviate sexual intercourse with his seven year old 
"daughter "in the mid 1970s and being incarcerated for 
three (3) years.  He complained of nightmares, sleep 
disturbances, night sweats, anxiety, and depression.  He 
denied suicidal ideation, homicidal ideation, anhedonia, and 
auditory or visual hallucinations.  The veteran said he 
currently enjoyed life and people.  While he endorsed 
flashbacks, the examiners found there was a "very vague 
quality to his complaints."  They indicated that the 
veteran's complaints appeared to have coincided with the 
recent onset of severe pityriasis rubra pilaris.  Further, 
referencing his having undergone a mental health examination 
in service, the examiners noted that the examination report 
was not of record.


Following a mental status examination, the diagnosis was 
major depression and rule out PTSD and schizophrenia.  The 
examiners stated that it was difficult to decide whether the 
veteran's symptoms were real or whether they were 
exaggerations for the purpose of obtaining compensation.  
They attributed this difficulty to the vague nature of the 
veteran's stressors and not being able to review his 
inservice mental health evaluation and the presumed 
examination that occurred prior to his imprisonment.  They 
indicated that corroboration by these previous examinations 
would be helpful.  Nevertheless, the psychiatrists found the 
veteran had not endorsed any symptoms of avoidance or social 
withdrawal and anhedonia, which were frequently noted in 
PTSD.  

By a rating action dated in November 1993, service connection 
for PTSD and pityriasis rubra pilaris was denied.  The RO 
determined that there was no evidence establishing that the 
veteran had a current diagnosis of PTSD.  The RO also found  
the veteran had failed to submit medical evidence that showed 
that his diagnosed pityriasis rubra pilaris was incurred in 
or aggravated by his military service.

The veteran was afforded a personal hearing before the RO in 
September 1994.  He described in morbid detail his duties 
related to grave registration.  He also recalled a service 
member who was killed by his brother while playing Russian 
roulette.  While he failed to indicate whether he witnessed 
the incident, he did state that he was responsible for 
cleaning up the area and the disposing of brain substance.  
He said he suffered frequent nightmares, sleep disturbances, 
and flashbacks.  However, he denied receiving any treatment 
for a nervous condition.  

With regard to his claim of service connection for pityriasis 
rubra pilaris, the veteran testified that the condition did 
not manifest until 1993.  He stated he was unsure as to 
whether his skin problem was directly related to his military 
service.  He said the etiology of pityriasis rubra pilaris 
was unknown.  He did indicate that there appeared to a 
correlation between his development of pityriasis rubra 
pilaris and his increased nervousness.  As such, he intimated 
that there was probably a causal relationship between his 
PTSD and his pityriasis rubra pilaris.  

In September 1994, the hearing officer denied the veteran's 
claims for service connection for PTSD and pityriasis rubra 
pilaris.  While he had presented testimony regarding his 
alleged inservice stressors, the hearing officer held the 
veteran had failed to submit evidence establishing a clear 
diagnosis of PTSD.  He also determined that there was no 
evidence demonstrating that the veteran's diagnosed 
pityriasis rubra pilaris was incurred or aggravated by his 
military service.  A supplemental statement of the case was 
mailed to the veteran in October 1994.

The matter was Remanded by the Board in January 1997.  
Although a definitive diagnosis of PTSD had not been 
established and the veteran's claimed stressors had not been 
verified, the Board noted that the 1993 VA examination report 
indicated that corroboration would be helpful before PTSD 
could be ruled out.  The RO was asked to contact the veteran 
and request that he submit the names of all health care 
providers who had treated him for skin or psychiatric 
problems prior, during, and after service.  This was to 
include psychiatric evaluations conducted in service and 
prior to his imprisonment.  The veteran was also to be asked 
to provide a comprehensive statement pertaining to his 
alleged inservice stressors.  When the aforementioned was 
completed, the Board indicated that the RO should compose a 
summary of the veteran's claimed stressors and request 
verification of those stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the United States Army and Joint Services 
Environmental Support Group).  If any stressor was verified, 
the veteran was to be afforded a VA psychiatric examination 
to determine whether he suffered from PTSD due to that 
stressor(s).  The veteran's claim for service connection for 
pityriasis rubra pilaris as secondary to PTSD was found to be 
inextricably intertwined with the PTSD claim on appeal and 
referred to the RO for proper adjudication.

In letters mailed in April 1997, the RO asked the veteran to 
submit the names and addresses of all VA and non-VA medical 
care providers who had treated him for his skin or 
psychiatric disorders prior, during, and after, service.  
Specific reference was made with regard to psychiatric 
evaluations conducted in service and prior to his 
imprisonment.  The veteran was also asked to provide a 
statement pertaining to his claimed inservice stressors.  He 
was advised that the statement should be as detailed and 
specific as possible.  To date, the veteran has not responded 
to these inquiries.

A letter from the USASCRUR was received in January 1998.  The 
USASCRUR stated that it was unable to document that the 
veteran performed grave registration duties.  In this regard, 
the veteran's service personnel records were noted to show 
that he was a carpenter assigned to an evacuation hospital 
and medical laboratory during his Vietnam tour.  The USASCRUR 
indicated that it had enclosed a certificate of recognition 
awarded to the 9th Medical Laboratory that documented that 
members of the MEDCAP Team examined the sick and administered 
medications to the patients of the GO VAP Orphanage.  The 
Operational Reports - Lessons Learned (OR-LLs) submitted by 
the 24th Evacuation Hospital for the period ending October 
31, 1971 were also attached.  The USASCRUR noted that the 
mission of the 24th Evacuation Hospital was to provide 
medical treatment to all classes of patients within the 
combat zone.  None of the aforementioned reports contained a 
reference to the veteran nor grave registration assignments.

Service connection for pityriasis rubra pilaris was denied in 
September 1998.  The RO determined there was no medical 
evidence that established that the veteran's diagnosed 
pityriasis rubra pilaris was etiologically related to his 
military service. Service connection for PTSD was denied on 
the basis that evidence of a credible inservice stressor had 
not been submitted.  In this regard, the RO noted that an 
additional VA examination was not necessary due to the 
absence of an established stressor.  A supplemental statement 
of the case was mailed to the veteran in September 1998.

Medical records from the Oakland VA Medical Center (VAMC) 
dated from May 1998 to August 1998 and Mercy Hospital dated 
in July 1997 and June 1998 were associated with the claims 
folder.  Those records show that the veteran received 
evaluations and treatment for multiple medical problems to 
include breathing problems, angina, and nicotine dependence.  
There were no findings pertaining to PTSD and/or pityriasis 
rubra pilaris.

As part of a claim for non-service-connected pension 
benefits, the veteran was afforded VA general medical and 
psychiatric examinations in October 1998.  His skin and 
psychiatric condition were found to be within normal limits 
at the general medical examination.  Similarly, the report of 
the psychiatric examination contained no findings pertaining 
to PTSD.  He was diagnosed as having had a single episode of 
major depression and borderline intelligence.

In a Written Brief Presentation dated in August 1999, the 
veteran's representative maintained that, if the Board found 
that the veteran's claims were not well grounded, the Board 
should render a determination as to whether the RO properly 
developed the claims pursuant to the provisions of M21-1, 
part VI, para. 2.10f.  The representative argued that the 
substantive provisions of the M21-1 Manual were the 
equivalent of the Department regulations and binding on VA.  
Thus, if the aforementioned provisions had not been met, the 
representative maintained that the matter should be remanded 
for development purposes.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has 

presented evidence of well-grounded claims.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claims.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

A.  PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link established by medical evidence 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (effective March 7, 
1997); See also Gaines v. West, 11 Vet. App. 353 (1998).

In the instant case, the veteran has not presented medical 
evidence confirming a current diagnosis of PTSD.  The 
veteran's personal belief that he suffers from PTSD does not 
meet the VA requirements set forth by 38 C.F.R. § 3.304(f) 
and the standard presented by Caluza.  There is no evidence 
that the veteran or his representative is a health care 
provider and, thus, the opinion that the veteran has PTSD 
must fail.  As indicated in Espiritu v. Derwinski, questions 
of medical diagnosis or causation require the expertise of a 
medical professional.  

The Board notes that the November 1993 examination report 
indicated that the diagnosis of PTSD needed to be ruled out, 
and that, in order to do so, it would be helpful to review 
reports of previous psychiatric evaluations.  However, as 
previously stated, the psychiatrists also stated that 
symptoms inherent to a diagnosis of PTSD were absent in the 
veteran's case.  In other words, there has been no clear 
diagnosis of PTSD.  The Court has held in Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) in the absence of proof of 
a present disability, there can be no valid claim for service 
connection.  Accordingly, the veteran's claim for service 
connection for PTSD is denied.

B.  Pityriasis Rubra Pilaris

Here, there is no medical evidence to establish a causal link 
between the veteran's current pityriasis rubra pilaris and 
military service.  The veteran has not offered any medical 
opinion that attributes his diagnosed pityriasis rubra 
pilaris to his military service.  The veteran's opinion that 
there is an etiological relationship between his military 
service and his current skin disorder does not meet this 
standard.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu.  Moreover, there is no evidence of complaints, 
treatment, or diagnosis of pityriasis rubra pilaris in 
service and the veteran has not contended otherwise.  The 
presence of pityriasis rubra pilaris during active service 
has therefore not been shown.

Nevertheless, as previously referenced, a claimant may still 
obtain the benefit of § 3.303(b) by providing evidence of 
continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  The Board notes that there is no evidence that 
the veteran suffered from the symptoms of pityriasis rubra 
pilaris until 1993, and that he testified to this at his 
September 1994 personal hearing.  Equally important, since a 
lay person is not competent to render an opinion pertaining 
to the diagnosis of a dermatological disorder, medical 
evidence is required to demonstrate a relationship between 
the veteran's pityriasis rubra pilaris and any symptoms post-
service.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994).  No such medical 
evidence has been submitted in this case.  As the veteran has 
failed to submit a well-grounded claim for service connection 
for pityriasis rubra pilaris as directly related to service, 
the claim must be denied.

The Board notes that the veteran has also contended that 
service connection should be granted for his pityriasis rubra 
pilaris because it is proximately due to or the result of his 
PTSD which should be service connected.  In addition to the 
foregoing regulations, service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  

Nevertheless, by this decision, the Board concludes that the 
veteran failed to submit evidence of a well-grounded claim 
for service connection for PTSD.  Since the veteran is not 
service-connected for PTSD, it follows that service 
connection may not be granted for any disability the veteran 
alleges is secondary to PTSD.  In other words, in order to 
consider service connection on a secondary basis, the primary 
disability from which the secondary disability arose must be 
recognized as service connected.  This is in keeping with the 
holding in Sabonis v. Brown, 
6 Vet. App. 426 (1994), wherein the Court held that in cases 
where the law and not the evidence is dispositive, as is the 
case here, a claim should be denied or an appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.

The Board observes that medical records from Mercy Hospital 
and the Oakland VAMC and the October 1998 VA examination 
reports were not considered by the RO with regard to the 
issues on appeal.  Moreover, the veteran did not waive RO 
consideration of this evidence and a supplemental statement 
of the case with regard to this evidence was not issued.  See 
38 C.F.R. § 20.1304(c) (1998).  However, 38 C.F.R. § 19.31 
(1998) states that a supplemental statement of the case 
"will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued."  In 
that regard, as none of the aforementioned records contained 
any findings pertaining to the veteran's pityriasis rubra 
pilaris or a diagnosis of PTSD, the Board finds that those 
records were not "pertinent" to the veteran's claim.  If 
anything, the October 1998 psychiatric examination report 
lends further credence to the determination that the veteran 
does not currently suffer from PTSD.  A supplemental 
statement of the case was not required.

Finally, as referenced above, the veteran's representative 
has asserted that full development of the veteran's claims 
should be undertaken even if they are not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
Court recently rendered a decision that addressed this 
argument.  In Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999), the Court found that the M21-1 provisions on 
the development of claims only served to interpret 38 
U.S.C.A. § 5107 and did not eliminate "the condition 
precedent" placed by Congress upon the inception of the duty 
to assist.  Consequently, absent the submission and 
establishment of a well-grounded claim, the Court held the 
Secretary cannot undertake to assist the veteran in 
developing facts pertinent to his or her claim.  Morton at 
10; See also Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir 1997).  
Accordingly, a remand for further development is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection pityriasis rubra pilaris is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

